Citation Nr: 0903873	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-20 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the veteran's VA Form 9, Appeal to the Board of 
Veterans' Appeals, was timely received referable to a March 
2003 rating decision.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Entitlement to an increased evaluation for residuals of a 
shrapnel wound of the left posterior thigh, muscle group 
XVII, currently evaluated as 20 percent disabling.

4.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as secondary 
to the service-connected diabetes mellitus.  

5.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, claimed as secondary 
to the service-connected diabetes mellitus.  

6.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, claimed as secondary 
to the service-connected diabetes mellitus.  
7.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, claimed as secondary 
to the service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in October 2005 and 
April 2006 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
entitlement to the benefits currently sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg in November 
2008 to present testimony on the issues on appeal.  The 
hearing transcript has been associated with the claims file.  
The record was held open for 60 days, so that the veteran 
would have the opportunity to submit additional evidence.  He 
submitted that evidence within the applicable time period, 
with a waiver of RO consideration.  

The evidence which the veteran submitted included a medical 
nexus opinion referable to a cervical spine disability.  
Entitlement to service connection for the same is not in 
appellate status.  Therefore, the issue is referred back to 
the RO for appropriate disposition.

The issue of an increased evaluation for residuals of a 
shrapnel wound of the left thigh is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision dated March 26, 2003 denied, in part, 
entitlement to service connection for a low back disability 
and increased evaluations for residuals of shrapnel wounds to 
the neck and thigh.  Notice of the rating decision was dated 
April 8, 2003. 

2.  The RO received the veteran's notice of disagreement with 
respect to these issues on September 29, 2003.  

3.  The RO issued a statement of the case on May 12, 2004.

4. The veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, though dated September 30, 2004, was received on 
July 19, 2005.

5.  A March 2003 rating decision denied service connection 
for a low back disorder.  The veteran did not perfect an 
appeal of that decision.

6.  Evidence submitted since March 2003 relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of so substantiating it.

7.  The veteran served in combat against the enemy in 
Vietnam.

8.  The credible medical evidence relates the veteran's 
lumbar disc derangement with degenerative changes and L5-S1 
radiculopathy of the left leg to his service.

9.  A current diagnosis of peripheral neuropathy of the upper 
or lower extremities is not demonstrated by the record.


CONCLUSIONS OF LAW

1.  The veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, referable to a March 2003 rating decision was not 
timely filed.  38 U.S.C.A. §§ 5103, 5103A, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 
20.305 (2008).

2.  The March 2003 rating decision denying service connection 
for a low back disorder is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.160, 20.302, 20.1103 (2002).  

3.  The evidence added to the record since March 2003 is new 
and material; the claim for service connection for a low back 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

4.  Lumbar disc derangement with degenerative changes and L5-
S1 radiculopathy of the left leg was incurred in the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.303 (2008).

5.  Peripheral neuropathy of the left upper extremity is not 
proximately due to, or the result of, the veteran's service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.310 
(2008).

6.  Peripheral neuropathy of the right upper extremity is not 
proximately due to, or the result of, the veteran's service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.310 
(2008).

7.  Peripheral neuropathy of the left lower extremity is not 
proximately due to, or the result of, the veteran's service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.310 
(2008).

8.  Peripheral neuropathy of the right lower extremity is not 
proximately due to, or the result of, the veteran's service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.310 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In two letters both dated in February 2006, the agency of 
original jurisdiction (AOJ) notified the veteran under 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, these notices informed the veteran of 
information and evidence necessary to substantiate the claims 
for service connection and secondary service connection.  
They also informed him of the relative burdens of VA and the 
veteran, relating the information and evidence that VA would 
seek to provide and that which he was expected to provide.  A 
subsequent notice in November 2006 informed the veteran of 
information and evidence that governs the initial assignment 
of a disability evaluation and the regulations regarding the 
effective date of the establishment of service connection.  

Although this last notice was delivered after the initial 
denial of the claims, the AOJ subsequently readjudicated the 
claims based on all the evidence in the October 2008 
supplemental statement of the case (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the veteran was 
not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available post-service 
treatment records have been secured.  

Further development by way of medical examinations is not 
warranted.  His claim for a low back disability, however, is 
granted herein; therefore, there is no prejudice to him 
having not been medically evaluated on that front.  Regarding 
his peripheral neuropathy claims, an examination is not 
required.  VA is required to seek further medical evidence if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent lay or medical evidence of a current 
disability, establishes that the veteran suffered an event, 
injury or disease in service, and indicates that the current 
disability may be associated with the in-service event, 
injury or disease.  38 C.F.R. § 3.159(c)(4) (2008).  

Here, the medical evidence does not establish that the 
veteran receives treatment for peripheral neuropathy.  In 
fact, it rules out such a diagnosis for both the upper and 
lower extremities of this veteran.  Therefore, there is no 
duty to obtain further medical evidence in this case.  The 
duty to assist has been fulfilled.

As a final matter, with respect to the veteran's claim 
surrounding the timeliness of his substantive appeal, the 
Board notes that the law, and not the facts, is dispositive 
of the claim.  Specifically, as will be discussed fully 
below, even when assuming the veracity of the veteran's 
factual arguments, the claim must still be denied.  
Therefore, the duties to notify and assist are not applicable 
to this claim.  Beverly v. Nicholson, 19 Vet. App. 394 
(2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Timeliness of Substantive Appeals

An appeal to the Board is initiated by filing a timely notice 
of disagreement and is perfected by filing a timely 
substantive appeal.  38 C.F.R. §§ 20.200, 20.202 (2008).  The 
substantive appeal may be set forth on a VA Form 9 ("Appeal 
to the Board of Veterans' Appeals"), or a predecessor form, 
or on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to the 
errors of fact or law made by the agency of original 
jurisdiction.  38 C.F.R. § 20.202 (2008).  It must be filed 
with the VA office from which the veteran received notice of 
the determination being appealed.  38 C.F.R. § 20.300 (2008).  
 
To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the agency of original 
jurisdiction mails the statement of the case to the 
appellant, within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, or within any extended time limits prescribed 
pursuant to a timely-filed request for extension of time.  38 
C.F.R. §§ 20.302(b), 20.303 (2008).  VA regulations provide 
that the date of mailing of the letter of notification of the 
determination will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  See 38 C.F.R. § 20.302(b).  The Court has 
held that if the claimant fails to file a substantive appeal 
in a timely manner, "he is statutorily barred from appealing 
the RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 
(1993).

In this case, a rating decision dated March 26, 2003 denied, 
in part, entitlement to service connection for a low back 
disability and increased evaluations for residuals of 
shrapnel wounds to the neck and thigh.  Notice of the rating 
decision was dated April 8, 2003.  The RO received the 
veteran's timely notice of disagreement on September 29, 
2003.  In response, the RO issued a statement of the case on 
May 12, 2004.  Based on this timeline, the veteran had until 
the later of these two dates to file a substantive appeal: 
April 2004 (one year from the notice of the rating decision) 
and July 2004 (60 days from the mailing of the statement of 
the case).  Thus, for the Board to take jurisdiction, a 
substantive appeal had to have been received by the RO by 
July 2004.  

On July 19, 2005, the RO received a copy from the veteran of 
his purported VA Form 9.  It was signed by the veteran and 
dated September 30, 2004.  This copy did not contain a date 
stamp marking by VA, apart from the July 2005 stamp.  This 
clearly is beyond the applicable deadline.  The veteran 
argues, however, that he submitted the form to his 
representative on the date that he signed the form in 
September 2004.  Regardless, even accepting the veteran's 
argument, this is still more than two months beyond the July 
2004 deadline dictated by law.  

There is no earlier document or communication in the file 
that may be interpreted as a substantive appeal as to these 
issues.  There is a May 2004 statement in support of claim 
regarding an effective date for a grant of service connection 
for diabetes mellitus.  Also received in May 2004 were two 
requests under the privacy act, for a copy of the claims file 
and for statements submitted in 2001 and 2002, in conjunction 
with the earlier effective date claim.  None of these 
documents references the claims at issue, nor attempts to 
request an extension of time to file the appeal.  
Accordingly, the veteran's attempted substantive appeal is 
considered untimely.  The veteran is statutorily barred from 
appealing the pertinent claims in the March 2003 rating 
decision, and the Board may not reach the merits of the 
claims.  See Roy, supra.  The appeal of this issue is denied.

New and Material Evidence

The veteran seeks service connection for a low back disorder, 
including degenerative arthritis, which he contends is the 
result of his military service.  Service connection may be 
granted for a disability resulting from injury or disease 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Service connection may also be 
granted for chronic disorders, such as arthritis, when 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

The veteran's claim for a low back disability was denied by 
rating decision in March 2003, as the service treatment 
records did not show complaint, treatment or diagnosis of a 
lumbar spine condition.  Although he filed a timely notice of 
disagreement with that decision, the veteran failed to 
perfect an appeal of the claim.  Therefore, the rating 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.160, 20.302, 20.1103 (2002).  Once a decision 
becomes final, new and material evidence is required to 
reopen the claim which was denied.  38 U.S.C.A. § 5108 
provides that "if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

Since the March 2003 denial, the veteran has submitted a 
November 2008 private medical opinion attesting to a medical 
relationship between his back disorder and his service.  The 
law provides that evidence proffered by the veteran to reopen 
his claim is presumed credible for the limited purpose of 
ascertaining its materiality.  See Justus v. Principi, 3 Vet. 
App. 510, 512 (1992).  Presuming the credibility of this 
medical opinion, it constitutes new and material evidence.  
Specifically, it relates to an unestablished fact necessary 
to substantiate the claim, i.e., a nexus to service, while 
also raising a reasonable possibility of so substantiating 
it.  New and material evidence having been submitted, the 
claim of entitlement to service connection for a low back 
disorder is reopened.

Service Connection

The veteran's claim having been reopened, the merits are now 
to be discussed.  In order to establish direct service 
connection, three elements must be established.  There must 
be medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See 38 C.F.R. § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

The evidence clearly establishes that the veteran has lumbar 
disc derangement with degenerative changes and L5-S1 
radiculopathy of the left leg.  See VA x-rays, dated in June 
2001 and March 2006; see also VA electromyograph (EMG) 
report, dated in December 2005.

Service treatment records are negative for a specific injury 
to the back.  However, personnel records do confirm that the 
veteran is in receipt of not less than two purple heart 
medals for injuries received in combat.  Given his combat 
service, his lay testimony of injuries sustained in service 
will be sufficient to establish an in-service incurrence so 
long as it is consistent with the circumstances, conditions, 
or hardships of that service.  38 U.S.C.A. § 1154(b) (West 
2002).  In this case, the veteran contends that the incident 
in which he received his service-connected shell fragment 
wounds to the neck and right leg was one where he was thrown 
back due to a mortar explosion.  He contends that it was just 
such an incident which jarred his back, but because his other 
wounds were more serious, those are the ones that were 
treated.  This is consistent with the circumstances of his 
service as a rifleman in Vietnam.  Thus, the in-service event 
is established.  However, pertinent case law also provides 
that 38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability.  
The veteran is required to meet his evidentiary burden as to 
service connection, specifically including whether there is 
medical evidence of a nexus to service.  See Collette v. 
Brown, 82 F.3d 389, 392 (1996).

In November 2008, the veteran submitted the opinion of a 
private doctor of orthopedics.  This physician noted that he 
had reviewed the veteran's history, medical records, and 
magnetic resonance imaging (MRI) scans since his military 
service.  He concluded that the veteran's low back diagnoses, 
including the radiculopathy, were most likely caused by the 
mortar round explosions in service.  He explained that the 
concussive force of the mortar round that is known to have 
struck near enough to the veteran to have caused shell 
fragment wounds in his thigh most likely caused traumatic 
strain on the lumbar spine, similar to that occurring in a 
major automotive accident.  He further noted that this trauma 
had caused changes that had worsened over time, resulting in 
the veteran's current disc problems and nerve root 
irritation. 

The veteran was not afforded a VA examination in conjunction 
with this claim.  Therefore, this private opinion is the sole 
one of record regarding a possible etiology of his current 
low back disorder.  It is credible, in that it was offered by 
a competent medical professional who based it on an accurate 
review of the relevant records.  That the private physician 
did not review specifically the veteran's service treatment 
records does not detract from the credibility of the opinion, 
as it is clear that he was made aware of the critical pieces 
of information from his medical history, i.e., his in-service 
injuries due to his combat service.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  

Also lending credibility to this opinion is that the 
physician offered a reasonable basis for the conclusion 
rooted in medical principles.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  The post-service treatment 
records do not contradict his findings.  Absent evidence to 
the contrary, the Board is not in a position to further 
question this opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  The credible evidence is in favor of a finding of 
service connection for the low back disability.  The appeal 
of this issue is granted.

Secondary Service Connection

The veteran seeks service connection for peripheral 
neuropathy of the upper and lower extremities that he appears 
to claim is secondary to his service-connected diabetes 
mellitus.  Secondary service connection may be granted for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  The evidence must show that a current disability 
exists and that the current disability was either caused by 
or aggravated by a service-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

The threshold consideration, i.e., the presence of a current 
disability, is where these four claims fail, as the evidence 
does not support a diagnosis of peripheral neuropathy of any 
of the veteran's extremities.  In March 2006, the veteran 
underwent a VA neurological examination.  The veteran 
espoused no complaints with respect to his upper extremities.  
Regarding his lower extremities, he specifically denied 
complaints of right leg numbness, tingling, or paresthesias.  
Upon examination and a review of the records, the physician 
found no evidence of diabetic neuropathy of either extremity.  
Instead, the veteran was found to have lumbar radiculopathy 
of the left lower extremity.  This disability has been 
granted service connection herein, as part of the veteran's 
low back disability.  

The treatment records support this finding of left leg 
radiculopathy, as opposed to peripheral neuropathy due to 
diabetes mellitus.  In particular, the veteran's December 
2005 EMG of the left leg revealed sensory neuropathy, which 
is medically separate from peripheral neuropathy, as well 
superimposed radiculopathy due to the low back disability.  
Also reviewed were VA outpatient clinical records dated from 
July 1997 to July 2008 and private treatment records from 
June 2004 to May 2005, and in October 2008.  These all show 
that the veteran has had left leg neurological complaints 
that his physicians consistently related to his low back 
disability.  See private records dated in June 2004, February 
2005, and March 2005; see also VA progress notes in October 
2005 and February 2006.  Notably, these records are 
completely devoid of complaints, treatment, or diagnosis 
referable to the right lower extremity.

Regarding the veteran's upper extremities, the first clinical 
notation of an upper extremity neurological issue is in June 
2004, in the context of the veteran's chiropractic treatment 
for his (non-service-connected) left shoulder disorder.  The 
veteran reported tingling and numbness of the extremity.  It 
is referred to by the chiropractor as cervical 
radiculoneuropathy, as a result of arthritis of the cervical 
spine, also a non-service-connected disability.  At no point 
in the record, including in the course of his treatment for 
diabetes, is the issue of peripheral neuropathy of the upper 
extremities raised.  Nor does the evidence contain any 
complaints, treatment, or diagnosis referable to the left 
upper extremity.

To recap, the evidence has been reviewed and there is no 
current diagnosis of record whatsoever referable to the right 
lower extremity or the left upper extremity.  Also, 
peripheral neuropathy was specifically ruled out with respect 
to the left lower extremity and the right upper extremity, in 
favor of radiculopathy due to an arthritic process.  Service 
connection for the low back disability underlying the left 
lower extremity neurological deficit has been granted.  
Service connection for a cervical spine disability was denied 
by rating decision in March 2003 and an appeal was not 
perfected.  Therefore, the Board has no jurisdiction to 
discuss the merits of that claim.  Similarly, service 
connection for a shoulder disability has not been 
adjudicated.  Thus, it by definition has not been appealed, 
and the Board cannot judge the merits of such a claim.  The 
sole issue before the Board is whether service connection is 
warranted for peripheral neuropathy.  As no such diagnosis 
has been rendered with respect to any of the veteran's 
extremities, service connection for each must be denied.


ORDER

A VA Form 9, Appeal to the Board of Veterans' Appeals, or 
substantive equivalent having not been timely filed, the 
appeal is denied.

New and material evidence having been received, the 
application to reopen the claim for service connection for a 
low back disorder is granted.

Entitlement to service connection for lumbar disc derangement 
with degenerative changes and L5-S1 radiculopathy of the left 
leg is granted.

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity is denied.

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity is denied.

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity is denied.

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity is denied.


REMAND

The veteran seeks a higher rating for his service-connected 
residuals of a shrapnel wound of the left posterior thigh, 
affecting muscle group XVII.  He has repeatedly reported that 
he receives regular VA treatment for his service-connected 
disability through the medical center and associated 
outpatient clinics.  On a few occasions, he has submitted 
selected outpatient clinical records relative to the current 
severity of his thigh disability.  An effort, however, has 
not been made by VA to obtain all outstanding outpatient 
clinical records, which are directly relevant to his claim 
for an increase.  

Although the veteran underwent a VA peripheral neuropathy 
examination in March 2006, he has not undergone a VA muscles 
examination in conjunction with his claim for an increase.  
As his disability is rated under the diagnostic criteria for 
a muscle injury, the 2006 examination is not adequate for 
rating purposes.  He must be afforded the appropriate 
examination.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Obtain the veteran's outstanding VA 
outpatient clinical records, from May 2004 
forward.  

2.  Schedule the veteran for a VA muscles 
examination to determine the severity of 
his service-connected thigh muscle (muscle 
group XVII).  The claims file must be 
reviewed in conjunction with the 
examination.  All testing deemed necessary 
must be conducted and results reported in 
detail.  

3.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


